Dismissed and Opinion Filed July 3, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00599-CR

                              EDMOND FLOWERS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00248-W

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                                Opinion by Chief Justice Wright
       Edmond Flowers was convicted by a jury of reckless injury to a child and sentenced to

two years’ confinement in a state jail facility. Appellant filed a timely motion for new trial and

notice of appeal. After the appeal was docketed in this Court, the trial court granted appellant’s

motion for new trial. We now have before us appellant’s June 30, 2014 motion to dismiss the

appeal because the motion for new trial was granted.

       An order granting a motion for new trial restores a case to its position before the former

trial, and there is no longer a judgment in place, leaving us without jurisdiction over the appeal.

See TEX. R. APP. P. 21.9(b); Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.––Dallas 1996,

no pet.). Accordingly, we grant appellant’s motion to dismiss the appeal.
       We dismiss the appeal for want of jurisdiction.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140599F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EDMOND FLOWERS, Appellant                          On Appeal from the 363rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00599-CR        V.                       Trial Court Cause No. F13-00248-W.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered July 3, 2014




                                             –3–